Opinion by
Judge Paynter.
Affirming.
This action involves the question as to the validity of certain ordinances of the city of Paducah, a city of the second class. Section 3145, Ky. Stats., 1903, provides for the election of a city jailer in cities of the second class hy the qualified voters, and that he shall hold his office for four years, and until his successor is elected and qualified, and that his compensation shall not he less than $1,500 nor more than $2,500 per annum, and that he shall he furnished a deputy jailer hy the city. The general council of the city of Paducah enacted an ordinance, a part of which reads as follows: “That the city jailer of the city of Paducah, Kentucky, elected in pursuance of the general laws governing cities of the second class, shall receive as his compensation for his services the sum of thirteen hundred and twenty dollars. ($1,320) per annum, payable in monthly installments as other salaries are paid. And said salary is to he in full of all payments of cooks or other help which the city jailer may see fit to employ.” The question, then, is did the general council have the right to fix a less compensation for the jailer thani that fixed hy the statute for the government of cities of the second class? Section 3064, Ky. Stats., 1903, provides that the general council, unless otherwise provided hy law, *448shall fix the salaries and compensation and prescribe the duties of all officers and deputies and employes of the city, except as to persons in office when the act took effect. It is evident from this section that the Legislature did not intend that the general council of cities of the second class should fix the salaries of officers where they were fixed by the statute. It, therefore, follows that the general council acted without authority in fixing the salary of the jailer, and, in effect, denying him a deputy. The ordinance is in conflict with the statute in fixing the compensation at less than the minimum salary fixed by the statute.
It is urged that the ordinance is valid, because of the ease of City of Lexington v. Thompson, 113 Ky., 540, 68 S. W., 477, 24 Ky. Law Rep., 384, 57 L. R. A., 775. The correctness of that case is seriously questioned in a case now pending in this court. Assuming that opinion to be correct, it does not announce a doctrine different from the conclusion we have reached in this case. In that case the court treated firemen as simply employes of the city, and that their control and compensation received was left entirely to the municipality; and this was upon the idea that the right to employ and pay a fire-department is not a governmental function which should be exercised or regulated by the Legislature., The reasoning in that case shows that the control of the police system of a city is a governmental function, and forms a part of the State government, and is subject to legislative control. In the case of Police Commissioners v. City of Louisville, 3 Bush, 597, this court held that the Legislature had the right to take entire control of the police system in cities, unless restricted by some constitutional provision. The office of jailer in cities is a necessary adjunct to the enforcement of the penal and criminal laws of the *449State. It is just as essential to have some place to confine violators of the law and those charged with offenses as it is to have officers to arrest and courts to try them. It is an office established for governmental purposes, and essential to the enforcement of the criminal and penal statutes of the State. The office is filled by an election of the people, and is a four-year term.
There is another ordinance, the validity of which is here questioned, which provides that the jailer shall perform the duties of janitor of the city hall and the. buildings adjacent to the city hall property in which are located the offices of the city engineer and city street inspector. It is insisted that the jailer should not be burdened by the duties imposed by this ordinance, and the .city has -noi right to impose it. Section 3145, Ky. Stats., 1903, provides that the jailer “shall perform such duties as the general council may by ordinance prescribe.” When the appellee was elected and accepted the’ duties of the position, he did so with the knowledge that the general council had the right to prescribe his duties from time to time, therefore, we are of the opinion that the ordinance imposing this duty is valid.
The judgment is affirmed.